Citation Nr: 1620166	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  12-16 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability, due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to April 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO), which denied, amongst other issues, a TDIU.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in March 2016.  A transcript of that hearing is of record and associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran asserts that he is unable to work due to his service-connected disabilities.  

The Veteran is service connected for anxiety disorder, migraine headaches, left knee patellofemoral syndrome, tinnitus, and bilateral hearing loss.  His combined rating is 50 percent from August 31, 2009, 60 percent from August 8, 2014, and 80 percent from August 22, 2014.  At his March 2016 Travel Board hearing, he testified that he stopped working in July 2015, having worked in wholesale and retail auto sales.  He stated that he received all of his treatment at the VA Medical Center.  He indicated that he had a scheduled VA psychiatric examination for one week after his hearing on March 22, 2016.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AOJ should attempt to obtain and associate with the claims file any outstanding VA records, to include the record of VA psychiatric treatment of March 2016.  

Although the Veteran states that all of his medical treatment is with VA, the VBMS record shows that he has also received private treatment for his service-connected disabilities.  In June 2010, it was noted in one of those medical reports that he was employed as a sheriff officer.  This was not previously reported.  A February 2012 VA mental disorders examination report indicates the Veteran recently began working as a sales representative.  The August 2009 claim contains the assertion that he can't maintain gainful employment.  The Veteran should submit a complete listing of his employment since August 2008 and obtain information from his prior employers regarding his termination of employment.  

As for the Veteran's claim of TDIU, the law provides that a TDIU may be granted upon a showing that the veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2015). 

The Board acknowledges the Veteran's service-connected disabilities.  Given the evidence of record demonstrating that during the appellate period, the Veteran was unemployed and may be unemployable due to service-connected disability, a VA examination should be provided to determine functional impairment relative to service-connected disabilities. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical evidence, from VA or otherwise, (to include VA psychiatric treatment report of March 22, 2016 ) that may have come into existence since the time the claims file was last updated by the AOJ.  Associate these records with the claims folder.  Any negative development should be documented in the claims file.  
 
2.  Appropriate notice should be sent to the Veteran that complies with the Veterans Claims Assistance Act of 2000 as it pertains to the claim for TDIU.  He should also be sent and asked to complete and return a claim form for TDIU.

The Veteran should provide detailed employment information since August 2008, with any supporting tax return or other information, statements from former employers, etc.

3.  Following completion of the above, schedule an appropriate VA examination to determine functional impairment due to the Veteran's service-connected disabilities.  The claims file must be made available to the examiner for review of the case, and the examination report should include discussion of the Veteran's documented mental and physical health history and lay statements.  All indicated tests and studies should be performed, and the examiner should review the results of testing, if any, prior to completing the report. 

The VA examiner should comment on functional impairment caused solely by the Veteran's service-connected disabilities (anxiety, migraine headaches, left knee patellofemoral syndrome, tinnitus, and bilateral hearing loss) relative to his ability to secure or follow a substantially gainful occupation.  

The examiner should explain the rationale for any conclusions given regarding the effect of the Veteran's service-connected disabilities on his ability to obtain or maintain employment, to include discussion of obstacles and challenges he might face, and his capability for performing employment in light of his past employment experience.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  Therefore, age and nonservice-connected disabilities should be neither mentioned nor discussed.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  
 
4.  Then, adjudicate the issue of TDIU on a schedular and extraschedular basis on appeal.  If the benefit sought on appeal is not granted, the Veteran and his attorney should be provided with an appropriate Supplemental Statement of the Case, to include the appropriate laws and regulations, given an opportunity to respond, and the case should thereafter be returned to the Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

